Citation Nr: 1513362	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic pancreatitis.

3.  Entitlement to service connection for gout, claimed as secondary to chronic pancreatitis.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to November 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

As reflected on the title page of this decision, the Board recharacterized the issue on appeal to contemplate the Veteran's psychiatric symptoms, however diagnosed.   See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

The Board further notes that, on his July 2010 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge sitting at the Central Office in Washington, D.C.  In September 2010 correspondence, the RO acknowledged his hearing request and advised him that he had been placed on a list of those who requested hearings and would be notified when a date became available.  However, in January 2012, the Veteran indicated that he no longer wanted a Board hearing and asked that his appeal be forwarded to the Board for appellate consideration.  See January 2012 Report of Contact.

The issues of entitlement to service connection for chronic pancreatitis, gout, and GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's psychiatric symptoms are attributed to bipolar II disorder which had its onset during his active military service.

CONCLUSION OF LAW

The criteria to establish service connection for bipolar II disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.   See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran asserts that he has an acquired psychiatric disability which is related to his active service.  

His service treatment records show no complaints, treatment, or diagnoses referable to a mental health disability.  However, during his VA examination, as discussed below, he reported having had sleep difficulty during service, and he, as a layperson, is competent to report such an observable manifestation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994)

VA outpatient treatment records beginning in 2005 show psychiatric complaints and diagnoses of anxiety, depression, and a history of PTSD.

In December 2008, VA received the Veteran's service connection claim for a psychiatric disability, which he then characterized as PTSD.  

In his February 2009 statement in support of his service connection claim for PTSD, he stated that he felt isolated and fearful during service.  The RO however determined, due to its vague and general nature, that the Veteran's stressor statement provided insufficient information to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the National Archives and Records Administration.  See June 2009 memorandum.

According to a certificate issued by the James H. Quillen VA Medical Center, the Veteran successfully completed the psychoeducation course on PTSD from July 10, 2009 - August 28, 2009.

Nonetheless, in late-April 2011, the Veteran underwent a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability.  The examiner, a VA staff psychiatrist, stated that the Veteran did not provide any specific in-service traumatic event, but instead reported exposure to extreme stress during service, to include the fear of dying.  After interviewing the Veteran and reviewing his claims file, the VA psychiatrist diagnosed the Veteran with bipolar II disorder, and determined that such disability is at least as likely as not a result of his military service based on its time of onset.  

In determining the appropriate diagnosis, the April 2011 VA psychiatrist noted the Veteran's statement that he had never been in a situation in service where he feared for his life from enemy fire or terrorist attack.  The psychiatrist felt that the Veteran did not describe symptoms of PTSD, as much as he did bipolar II disorder, although some thought was given to a diagnosis of attention-deficit hyperactivity disorder (ADHD).  

But after reviewing the symptoms of both bipolar disorder and ADHD with the Veteran present, the April 2011 VA psychiatrist stated there is a possibility of the Veteran exhibiting both diagnoses, but concluded that he "most probably" has bipolar II disorder.  It was also noted that the Veteran's bipolar disorder should be stabilized before there is any attempt to treat his symptoms of ADHD, if they do not remit from mood stabilization.  The psychiatrist also reasoned that the Veteran reported difficulty with sleep beginning in his early 20's, so during his military service, and might have served to account for some of the difficulty that he encountered, to include his use of alcohol to terminate periods of hypomania and the characteristic mind- racing that occurs with this and his inability to sleep.  In addition, the psychiatrist stated that this means of self-medication is well-documented throughout many centuries of literature, and more recently, a couple centuries of mental health history as well.  In light of the above, the April 2011 VA psychiatrist concluded that the Veteran's psychiatric symptoms best meet the criteria for a diagnosis of bipolar II disorder, which he related to active service, even despite his first degree relatives having been diagnosed with bipolar I disorder.  

In summary, the Board finds the April 2011 VA opinion authored by the psychiatrist to be competent, as well as highly probative as to the Veteran's current psychiatric diagnosis and its etiology.  Although the other psychiatric disabilities previously diagnosed are considered competent, the Board assigns the greatest probative weight to the April 2011 VA opinion.  Indeed, that VA psychiatrist had the benefit of interviewing the Veteran, performing a review of his claims file, and was able to reconcile his opinion with any conflicting evidence.  The VA opinion is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board observes that the RO most recently denied service connection for bipolar disorder in a September 2011 rating decision.  Nonetheless, as noted above, the Board recharacterized the Veteran's original service connection claim for PTSD in order to contemplate all of his psychiatric symptoms, however diagnosed.  See Clemons, supra.

Accordingly, based on the foregoing, the Board concludes that the preponderance of the evidence supports a finding that the Veteran is currently diagnosed with bipolar II disorder which is related to his military service.  The service connection claim is therefore granted.  
Finally, the Board notes that the Veteran has been diagnosed with other psychiatric diagnoses in the past, including PTSD. However, the Board finds the most probative evidence of record shows that the Veteran has a bipolar disorder and not PTSD. Except where noted above, the evidence does not differentiate symptoms attributable to anxiety versus those due to PTSD.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected bipolar disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

ORDER

Service connection for bipolar II disorder is granted.


REMAND

Further development is necessary with regard to the remaining service connection claims on appeal.  The Veteran asserts that his pancreatitis, gout, and GERD stem from his need to self-medicate with alcohol on account of his bipolar II disorder, which the Board, herein, has determined is related to service.  In other words, his contention is that he has chronic pancreatitis, gout, and GERD which are etiologically related to his now service-connected bipolar II disorder.  

The Board notes that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess. Id.   

However, service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.
Given the Veteran's contentions and the fact that he is now service connected for bipolar II disorder, a VA examination is necessary to help assist in determining the etiology of the claimed disabilities.  



Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA medical evidence.

2.  Then, schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of claimed chronic pancreatitis, gout, and GERD. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

Although a complete review of the record is imperative, attention is called to the following:

* Military history of being subjected to an Article 15 in Saudi Arabia for alcohol intoxication.  See April 2011 VA examination report.

*June 2005 VA treatment note showing a diagnosis of pancreatitis possibly due to alcohol abuse.

* The findings of the April 2011 VA mental health examination.

*The Veteran's lay statements asserting that he self-medicates with alcohol to alleviate the symptoms of his psychiatric disability.

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

a).  Indicate whether chronic pancreatitis, gout, and/or GERD are currently shown. 

b).  For EACH claimed disability currently shown, determine whether it is at least as likely as not proximately due to, OR AGGRAVATED, by the service-connected bipolar disorder, to include his need to self-medicate with alcohol to either lessen or alleviate his psychiatric symptoms.  

c).  Indicate whether any current gout is related to any current chronic pancreatitis.

Please reconcile all opinions with both the medical and lay evidence of record.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3.  Thereafter, review the appeal and if the benefits continue to be denied, a Supplemental Statement of the Case will be issued to the Veteran and his representative, and established appellate procedures will follow.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


